Citation Nr: 9929003	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  96-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
post-traumatic stress disorder, currently evaluated as 
30 percent disabling.  

2.  Entitlement to an increased disability rating for 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability rating for 
traumatic arthritis of the lumbar spine, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to an increased disability rating for 
residuals of traumatic arthritis, including degenerative disc 
disease, of the cervical spine, currently evaluated as 
20 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1944 to 
November 1945.  Additionally, the claims folder indicates 
that the veteran was a prisoner of war of the German 
government from December 1944 to April 1945.  

This appeal arises from a January 1996 rating action of the 
Columbia, South Carolina, regional office (RO).  By that 
decision, the RO denied claims of entitlement to service 
connection for ischemic heart disease and prostate cancer as 
well as claims of entitlement to increased disability 
evaluations for service-connected post-traumatic stress 
disorder (PTSD), irritable bowel syndrome, arthritis of the 
lumbar spine, and arthritis of the cervical spine.  In the 
same month, the RO notified the veteran of this 
determination.  Thereafter, he perfected a timely appeal with 
respect to these issues.  

In an August 1998 decision, the Board of Veterans' Appeals 
(Board) denied the issues of entitlement to service 
connection for ischemic heart disease and prostate cancer.  
The denial of these service connection claims is final.  
38 U.S.C.A. § 7104(b) (West 1991).  Also in the August 1998 
decision, the Board remanded, to satisfy due process 
requirements, the veteran's increased rating claims.  
Following completion of some of the remand instructions, the 
RO, by a February 1999 rating action, granted increased 
ratings for the veteran's service-connected lumbar spine and 
cervical spine disabilities, from 10 to 20 percent each.  The 
cervical spine disability was re-characterized as residuals 
of traumatic arthritis with degenerative disc disease.  The 
evaluations previously assigned to the veteran's service-
connected PTSD and irritable bowel syndrome (30 percent and 
10 percent, respectively) remained the same.  

Thereafter, the RO notified the veteran that the rating 
awards for lumbar and cervical spine disabilities represented 
a grant of the benefit sought by the veteran on appeal.  
Significantly, however, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has held 
that, "where . . . there is no clearly expressed intent to 
limit the appeal to entitlement to a specific disability 
rating for the service-connected condition, the RO and BVA 
are required to consider entitlement to all available ratings 
for that condition."  AB v. Brown, 6 Vet.App. 35, 39 (1993).  
See also Hamilton v. Brown, 4 Vet.App. 528, 544 (1993).  The 
veteran in the present case has not expressly limited his 
appeal.  Consequently, the Board concludes that, despite the 
awards made in February 1999, the rating issues as to the 
lumbar and cervical spine are still before the Board. 

(Consideration of the lumbar and cervical spine rating issues 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms causing no 
more than definite industrial impairment or no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Irritable bowel syndrome causes bowel disturbances and 
abdominal distress, but is only infrequently symptomatic.


CONCLUSIONS OF LAW

1.  An increased rating for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

2.  An increased rating for irritable bowel syndrome is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  Although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
a disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

PTSD

Service connection for PTSD was granted by a rating action 
taken in June 1984 on the basis of various symptoms 
experienced by the veteran, including nightmares, an 
increased startle response, and difficulties in social 
settings.  Subsequently, in March 1989, the veteran was 
examined by VA and an adjustment disorder with a depressed 
mood was diagnosed.  However, he continued to complain of 
nightmares, albeit of a lesser frequency, sleep difficulties, 
recollections of in-service experiences, and nervousness.  It 
was felt that his psychiatric disability was mildly 
disabling.

An October 1990 social and industrial survey reflects the 
veteran's complaints of increased symptoms.  The social 
worker who prepared the report opined that there had been an 
exacerbation of the veteran's PTSD due to various other 
losses, such as caused by retirement, and deterioration of 
physical and mental abilities.  A December 1991 VA 
examination report reflects complaints similar to those 
previously made, namely recurring recollections of wartime 
experiences, nightmares, and difficulty sleeping.  He also 
reported experiencing depression which he described as being 
pretty bad at times, and problems with memory and hearing 
voices.

Upon examination by VA in October 1998, the veteran noted 
that he had never been hospitalized for psychiatric 
difficulties and that he never attended any psychiatric 
clinics.  He reported that a typical day included reading the 
newspaper, going to the store, performing minor chores, and 
visiting family and friends with his wife.  He indicated that 
he was no longer involved in any hobbies, and that he slept 6 
hours a night, which he described as adequate, interrupted 
only by the need to go to the bathroom.  He reported that he 
no longer had nightmares like he used to.  He complained of 
his nerves getting worse, but he was not able to describe how 
his problem was worsening.  He indicated that his wife got on 
his nerves.  He said that he responded to this latter problem 
by going on a walk, which usually made him feel better.  

The October 1998 mental status examination included findings 
that the veteran was polite and cooperative, and that he 
answered questions truthfully and in a calm manner.  His 
speech was of normal rate, volume and tone.  His thought 
processes were logical, coherent and goal directed without 
looseness of associations, circumstantiality, or 
tangentiality.  His speech was not pressured.  His mood was 
mildly anxious and his affect was appropriate.  His thought 
content revolved around his thinking that his nerves had 
gotten slightly worse.  He said that he recalled events 
surrounding combat on occasion, but less frequently than 
before.  He reported having recurring dreams of combat 
situations about once a month.  It was noted that he avoided 
conversations of wartime activities and war movies.  He 
denied problems recalling important aspects of his military 
experiences.  He denied markedly diminished interest in 
participation in significant activities.  Some degree of 
detachment from others was noted.  There was no restriction 
in range of affect or a sense of a foreshortened future.  He 
denied difficulties with sleep, except when he needed to go 
to the bathroom.  However, the veteran reported that he 
thought he was somewhat irritable.  He admitted some 
difficulty concentrating, and it was noted that he had an 
exaggerated startle response with nervousness during the 
fourth of July or when a car backfired.  He was no longer 
hypervigilant and he denied hallucinations, delusions, or 
suicidal or homicidal ideations.  He was oriented to time, 
place, person, and situation.  He memory for recent events 
was impaired and he could recall only one of three items 
memorized three minutes earlier.  His remote memory was 
impaired; he could only recall one of the last three 
presidents of the United States.  He could perform simple 
addition without difficulty.  His concentration was intact 
and he could spell "world" backwards without difficulty.  
Insight and judgment were fair.  The examiner felt that the 
veteran's PTSD was manifested by some mild symptoms and some 
difficulty in social functioning.  It was noted that he 
functioned fairly well and had some meaningful interpersonal 
relationships.

With the aforementioned evidence in mind, the Board notes 
that, because the veteran's claim for an increased rating for 
PTSD was filed before the schedular rating criteria for 
evaluating psychiatric disabilities were changed, see 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 1996), 
adjudication of the claim for an increase must include 
consideration of both the old and new criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Under the old rating criteria, a 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
problems rendered the veteran demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 (1996).  A 70 
percent rating was warranted when the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired; the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Id.  A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 30 percent rating 
was warranted when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people; the psychoneurotic symptoms result 
in such reduction in initiative, flexibility, efficiency and 
reliability levels such that definite industrial impairment 
was produced.  Id.  A 10 percent rating was warranted when 
symptoms were less than the criteria for a 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  Id.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (1998).  A 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  And, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  Id.  

As noted above, the veteran no longer experiences the 
recurring nightmares to the extent he once did.  He avoids 
reminders of wartime experiences, but he does not have 
problems with sleep due to PTSD.  He has difficulties with 
memory and concentration, but is no longer hypervigilant.  
The most recent VA examiner summarized his problem as 
resulting in some mild symptoms and some difficulty with 
social functioning, but it was specifically noted that he 
generally functioned fairly well and has had meaningful 
relationships.  Such a description leads the Board to 
conclude that the veteran's PTSD is no more disabling than 
contemplated by the 30 percent rating under the old criteria.  
Indeed, "mild" problems experienced by the veteran are more 
akin to "moderate" impairment and certainly no more 
disabling than contemplated by "moderately large" debility 
as defined by VA General Counsel in VAOPGCPREC 9-93 (Nov. 9, 
1993).  Consequently, the Board concludes that the 
descriptions provided in the record on appeal do not warrant 
an award of an increased rating; in short, the veteran's 
impairment under the old criteria is no more than definite.  
This is especially so in light of the VA examiner's 
conclusion that the veteran's symptoms are only mild.

Turning to the question of whether an increased rating is 
warranted under the new criteria, the Board notes that the 
veteran does not experience a flattened affect, 
circumstantial, circumlocutory or stereotyped speech.  
Additionally, he does not experience frequent panic attacks 
or have difficulty in understanding complex commands.  His 
judgment is fair and his concentration is intact.  Although 
he experiences difficulties with memory, it has not been 
shown to result in his forgetting to complete tasks that he 
sets out to accomplish.  Indeed, his daily routine includes 
chores and other activities that he apparently accomplishes 
without forgetting to attend to any aspect of the required 
task.  Consequently, the Board concludes that the symptoms 
experienced by the veteran are not those characteristic of a 
50 percent rating under the new criteria.  Rather, his memory 
loss, nervousness, and difficulties with concentration are 
the type of problems contemplated by the criteria for a 30 
percent rating, especially since the veteran has been found 
to function fairly well.  The examiner's finding regarding 
the veteran's overall functioning suggests only an occasional 
decrease in work efficiency, not the degree of impairment 
contemplated by the criteria for a 50 percent rating.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claim, whether 
considered in light of the old rating criteria or the new.

Irritable Bowel Syndrome

The criteria for rating irritable bowel syndrome provide for 
a 10 percent rating when there is moderate disability-
frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A 30 
percent rating is warranted for severe disability-diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  Id.  

In the veteran's case, his irritable bowel syndrome was 
described on VA examination in March 1989 as causing only 
minor abdominal pain in the epigastric region.  He had 
bloating after certain meals approximately once every 3 
weeks.  He had spells of diarrhea about once every 3 months 
for a day.  He also described heartburn symptoms that 
occurred on a weekly basis.

More recently, when examined by VA in October 1998, it was 
noted that the veteran had episodes of watery stools, the 
most recent being approximately 3 weeks prior to the 
examination.  The examiner opined that the symptoms due to 
irritable bowel syndrome appeared fairly well controlled and 
fairly infrequent.

The sort of symptoms and frequency described above do not 
provide a basis for granting the veteran's claim for an 
increased rating.  As noted, the criteria for a 30 percent 
rating require more or less constant abdominal distress.  
Diagnostic Code 7319.  Near constant symptomatology is what 
distinguishes the criteria for a 30 percent rating from the 
criteria for a 10 percent rating, and it is the lack of such 
symptoms in the veteran's case that causes the Board to 
conclude that an increased rating is not warranted.  By the 
description given by the veteran and the characterization of 
symptoms as infrequent by the examiner, it is clear that the 
veteran does not experience distress on a more or less 
constant basis.  Consequently, an increased rating is not 
warranted; the preponderance of the evidence is against the 
claim.  


ORDER

An increased rating for PTSD or irritable bowel syndrome is 
denied.


REMAND

As previously discussed, the Board, in August 1998, remanded 
the increased rating claims to satisfy due process 
requirements.  In particular, the Board noted that, in the 
statement of the case which had been furnished to the veteran 
in February 1996, the RO had failed to include the pertinent 
diagnostic codes used to evaluate his service-connected PTSD, 
irritable bowel syndrome, and lumbar and cervical spine 
disabilities.  Furthermore, at the time of the Board's August 
1998 remand, no supplemental statement of the case had been 
furnished subsequent to the February 1996 statement of the 
case.  The Board concluded, therefore, that the veteran had 
not received notice of the relevant laws and regulations 
concerning his increased rating claims.  

Notification of the criteria governing the veteran's 
increased rating claims is important in light of the fact 
that the applicable regulations provide that the statement of 
the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  In 
addition to a summary of the evidence, the statement of the 
case must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. § 19.29(b) 
(1998); 38 C.F.R. § 19.31 (1998) (a supplemental statement of 
the case will be furnished to the appellant and his or her 
representative, if any, when a material defect in the 
statement of the case or a prior supplemental statement of 
the case is discovered or when, for any other reason, the 
statement of the case or a prior supplemental statement of 
the case is inadequate).  Consequently, in order to correct 
the deficiency in the statement of the case, the Board 
concluded, in August 1998, that a remand was required.  

Also in the August 1998 remand, the Board noted that, despite 
a November 1997 RO request for several VA examinations 
(including digestive and mental status evaluations), and a 
temporary transfer of the veteran's claims folder to the 
Augusta VA Medical Center (VAMC), and a return of the file to 
the RO, the claims file did not contain any information as to 
whether any examination had actually been conducted.  The 
Board concluded, therefore, that on remand further 
development was necessary to ascertain the status of such 
putative evidence.  

Consequently, in the August 1998 remand, the Board asked the 
RO to ascertain whether the VA examinations requested in 
November 1997 were conducted, to review the reports of any 
evaluations completed for sufficiency pursuant to the 
pertinent rating criteria, and to determine whether 
additional examinations were necessary to apply the rating 
criteria properly. 

According to a computer print-out obtained by the RO 
following receipt of the veteran's claims folder from the 
Board, the veteran had no appointments scheduled in 1997.  
While the RO appears to have complied with the Board's August 
1998 directive to determine whether the examinations 
requested in November 1997 were actually conducted, the RO 
failed to fully follow the instruction to provide a 
supplemental statement of the case to the veteran which 
included reference to all applicable regulations and 
diagnostic rating codes.  The rating criteria for PTSD and 
irritable bowel syndrome were provided.  However, no 
supplemental statement of the case was provided as to the 
veteran's lumbar and cervical spine disabilities.  This 
requirement became especially important after the RO obtained 
additional evidence in the form of a December 1998 VA 
examination of the spine.  

Because the supplemental statement of the case which was 
furnished to the veteran in February 1999 did not include 
references to any of the applicable regulations and 
diagnostic rating codes used to evaluate his 
service-connected lumbar and cervical spine disabilities, as 
requested in the Board's previous remand, a second remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand 
by the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).  

With regard to the veteran's specific claims for increased 
ratings for his service-connected lumbar and cervical spine 
disabilities, the Board notes that, in the RO's December 1998 
request to the Augusta VAMC for a VA spine evaluation, the RO 
asked that the examiner conducting the examination identify 
"any and all" impairment of the veteran's lumbar and 
cervical spine segments, give a complete range of motion 
study, and specifically state whether or not the veteran had 
any "functional loss" due to pain on range of motion of 
either spinal segment.  At the VA spine evaluation completed 
later that month, the veteran described pain of his cervical 
spine which increased with activity, tended to last a couple 
of days, and which was of relatively constant severity.  
Additionally, the veteran reported that he had pain in his 
lumbar spine which increased with sitting, activity, and 
weather changes.  

Examination demonstrated "somewhat" diminished cervical 
spine motion (without any evidence of focal tenderness) as 
well as limited motion of the lumbar spine.  The examiner 
diagnosed osteoarthritis of the cervical spine with interbody 
fusion and some loss of motion as well as low back pain with 
a grade I spondylolisthesis and a left convex scoliosis.  
Although the examiner acknowledged "some back pain and 
difficulty with aggressive activity," he clearly did not 
address the presence or absence of any "functional loss" 
due to pain, as the RO had requested.  See DeLuca v. Brown, 
8 Vet.App. 202, 206 (1995).  Consequently, the examination 
conducted on second remand should provide evidence which 
would allow for evaluation of any functional loss that the 
veteran may experience in his low back or neck due to pain.  
Such evidence is especially important in light of the 
veteran's most recent complaints of low back and neck pain, 
as well as the current examination findings of limitation of 
motion of his lumbar and cervical spine.  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment received 
for the service-connected lumbar and 
cervical spine disabilities in recent 
years.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1998).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the extent of the arthritis of 
his lumbar spine.  Additionally, he 
should be afforded VA orthopedic and 
neurological examinations to determine 
the extent of the service-connected 
residuals of traumatic arthritis, 
including degenerative disc disease, of 
his cervical spine.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner(s), the receipt 
of which should be acknowledged in the 
examination reports.  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  

The examiner conducting the neurological 
evaluation must discuss the presence or 
absence of pathology associated with the 
service-connected degenerative disc 
disease of the veteran's cervical spine.  
All symptoms due to disc disease should 
be described in detail.  In this regard, 
the examiner should express an opinion as 
to whether the severity of any 
intervertebral disc syndrome shown on 
examination (with characteristic pain) is 
best described as moderate, severe or 
pronounced.  In considering this 
question, the examiner should discuss the 
presence or absence of neurological 
findings appropriate to the site of the 
diseased disc and whether the veteran 
experiences intermittent relief or only 
little intermittent relief from pertinent 
symptomatology.  Additionally, the 
examiner should specifically state 
whether functional losses experienced by 
the veteran, such as the above-noted 
complaints of pain, equate to disability 
contemplated by the criteria for a 10, 
20, 40 or 60 percent rating.  See, 
38 C.F.R. § 4.71a, Code 5293.  

Furthermore, the examiner conducting the 
orthopedic evaluation must provide the 
active and passive ranges of motion (in 
degrees with an explanation as to the 
normal range of motion) of the veteran's 
lumbar and cervical spine which are found 
on examination.  Additionally, with 
respect to any subjective complaints of 
pain made concerning each of the 
veteran's low back and neck disabilities, 
this examiner is requested to comment 
specifically on whether such pain is 
visibly manifested with movement of the 
veteran's lumbar or cervical spine; 
whether there is muscle atrophy 
attributable to the disability; whether 
there are changes in condition of the 
skin indicative of disuse due to the 
disorder; and whether there is any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disability.  The examiner should 
equate functional losses due to problems 
such as pain on use with slight, 
moderate, or severe limitation of motion 
of the low back or neck.

3.  When the requested development has 
been completed to the extent indicated, 
the RO should re-adjudicate the low back 
and neck claims.  In adjudicating these 
rating claims, the RO should consider all 
potentially applicable rating criteria, 
as well as VAOPGCPREC 36-97 (December 12, 
1997).  If any benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
include a discussion of all applicable 
regulations and diagnostic rating codes.  
The veteran and his representative should 
be given the appropriate time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures and to obtain clarifying 
evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

